Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary amendment filed February 5, 2020 is entered.

Claims 18, 20, 22-39 are pending.  Claims 1-17, 19, 21 are canceled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 20, 22-28, 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to a law of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The rationale for this determination is explained below and is based on USPTO’s 2014 Interim Guidance on Patent Subject Matter Eligibility, called ‘‘Interim Eligibility Guidance’’ (published in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014) and Interim Guidance published May 4, 2016 for use by USPTO personnel in determining subject matter eligibility under 35 U.S.C. 101 in view of recent decisions by the U.S. Supreme Court (Supreme Court). In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added).  
Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”  
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112– 120; Benson, supra, at 71–72.
And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191–192)). (Emphasis added).
We find that the process claims at issue here do not satisfy these conditions. In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

1. Is the claimed invention directed to one of the four statutory categories, i.e. a process, machine, manufacture, or composition of matter?
 
2. Does the claim recite or involve judicial exception(s), i.e. abstract ideas, laws of nature/natural principles, natural phenomena, and natural products?
 
3. Does the claim as a whole recite something significantly different than the judicial exception(s)? 

In the present case, the claims are directed to a diagnostic method. 
The answers to the first two questions of the claim eligibility chart is yes because the claim is to a method and the claim recites judicial exceptions of an diagnostic determination of LGR7 level to correlate with treatment of cancer. 
The claim recites the additional step in a conditional clause using the “if”.  The scope of the claim encompasses doing nothing or not administering antibody for the scope of subjects that were not determined to correlate with LGR7 level. 
The answers to the question three is no because the claims as a whole does not recite something significantly different than the natural law.  
The abstract idea steps recited in claims do not contain any additional elements or steps beyond the observation of abstract idea in a conditional phrase, and as a result, these claims do not satisfy the third inquiry. The method of claims involve instructions that are well-understood, routine, and conventionally practiced by those in the field. Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter.
In the present case, the claims are directed to an diagnostic method which is dependent on a conditional phrase.  The treatment is in a conditional phrase.    
The claims as a whole does not recite something significantly different than the diagnoses for patients not treated.  Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter. 
In sum, when the relevant factors are analyzed, they weigh against significant difference from naturally occurring principle and thus claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20, 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description requirement.
Claims encompass method of diagnostic method of detection of LGR7 with antibodies and treatment with the antibodies.  However, the structure of the antibody used in the method cannot be envisioned because claims encompass an antibody that binds to an LGR7 protein and function but thestructure of CDRs comprising a specific SEQ ID NO: is not claimed.  Method encompass antibodies with unlimited changed to the structure of antibody disclosed because the antibodies are not limited by the SEQ ID NO: structure.  The method of using the genus of antibodies as claimed includes variations in the entire polypeptide.   As set forth in the previous office action, mutation of even a single amino acid residue affects antigen binding.  Wu, et al. (Journal of Molecular Biology, 1999. Vol. 294, pages 151-162, as cited on the PTO-892 mailed March 15, 2011) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.  Additionally, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by MacCallum, et al. (Journal of Molecular Biology, 1996. Vol. 262, pages 732-745, as cited on the PTO-892 mailed March 15, 2011) who analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). The specification disclose the single species with specific SEQ ID NO:. CDRs which have the claimed functional characteristics.   The antibody is generated by administering antigen and thus the antibody produced structure cannot be predicted in advance.  Thus, applicant was not in possession of the broad genus of antibodies as claimed.  Furthermore, the specification fails to disclose the epitope for the antibody which comprises SEQ ID NO: CDRs.  The specification on paragraph 49 disclose the antigen used to generate the antibody but the specific epitope of the antibody which comprises SEQ ID NO: CDRs is not disclosed.
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
The specification discloses many antibodies including the antibody that binds to LGR7 and comprising the sequences of SEQ ID NO:  CDRs.  The specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies and the correlation between the chemical structure and function of the genus of antibodies, such as residues that are essential for antigen binding.  The specification does not disclose a single species with less than 100% sequence identity with SEQ ID NO: with the functional characteristics.  Thus one skilled in the art cannot envision the antibody structure claimed which would be used in the claimed methods.
 It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which residues are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying an antibody that binds to the antigen  and encompassed by the claimed specificity of function.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
Skolnick, et al. (Trends in Biotechnology, 2000. Vol. 18, pages 34-39) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., “Abstract” and “Sequence-based approaches to function prediction”, page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to function of the structurally related protein (see in particular “Abstract” and Box 2).  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by MacCallum, et al. (Journal of Molecular Biology, 1996. Vol. 262, pages 732-745) who analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. Vol. 307, pages 198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Vajdos, et al. (Journal of Molecular Biology, 2002. Vol. 320, pages 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column).  Wu, et al. (Journal of Molecular Biology, 1999. Vol. 294, pages 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, method using only antibodies comprising SEQ ID NO: CDRs, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass method of using antibodies whose structure cannot be envisioned because claims encompass an antibody that binds to an LGR7 protein and function to treat cancer.  Antibodies claimed encompass unlimited changed to the structure of antibody disclosed SEQ ID NO: because the antibodies only require generic term antibody.  The genus of antibodies as claimed includes variations in the entire polypeptide.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 18, 20, 25, 29-32 37, 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amento et al. (WO 02/29418).
Amento et al. disclose relaxin antagonist which comprise antibodies that immunospecifically recognize and bind relaxin receptor and inhibit cell accumulation, biological activity and inactivate the receptor including hyperplasia and cancer (pages 11, 21-22, 23-24).  Amento teach the detection of relaxin receptor with the antibody (page 21 and 25).  Amento teach the body tissues having relaxin-associated or relaxin-responsive tissue abnormalities (page 11).  Amento teach the binding of relxin receptor from sample to detect aberrant levels of receptor with antibody (page 57).  Using the same antibody for detection and treatment would result in the same identical amino acid sequence of the antibody.   Antibodies inherently has the function to activate antibody-dependent cell-mediated cytotoxicity activity and complement dependent cytotoxicity activity.  Since the antibodies inherently have cytotoxic activity the antibody has bound to it the cytotoxic substance. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18, 20, 22, 25, 28-34 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amento et al. (WO 02/29418) in view of Hsu et al. (US 2007/0054297), and Umana et al. (Nature Biotechnology, 1999).
Amento et al. disclose relaxin antagonist which comprise antibodies that immunospecifically recognize and bind relaxin receptor and inhibit cell accumulation, biological activity and inactivate the receptor including hyperplasia and cancer (pages 11, 21-22, 23-24).  Amento teach the detection of relaxin receptor with the antibody (page 21 and 25).  Amento teach the body tissues having relaxin-associated or relaxin-responsive tissue abnormalities (page 11).  Amento teach the binding of relxin receptor from sample to detect aberrant levels of receptor with antibody (page 57).  Using the same antibody for detection and treatment would result in the same identical amino acid sequence of the antibody.   Antibodies inherently has the function to activate antibody-dependent cell-mediated cytotoxicity activity and complement dependent cytotoxicity activity.  Since the antibodies inherently have cytotoxic activity the antibody has bound to it the cytotoxic substance.  Amento does not teach the administration of diagnostic antibody.
Hsu  disclose chimeric and humanized antibodies specific for LGR7 (para 41-43) and conjugated to other moieties.  Hsu disclose pharmaceutical compostion comprising agent which specifically bind to LGR7 (paragraph 53).  Antibodies inherently has the function to activate antibody-dependent cell-mediated cytotoxicity activity and complement dependent cytotoxicity activity.  Since the antibodies inherently have cytotoxic activity the antibody has bound to it the cytotoxic substance.  Hsu teach the antibody with detectable label including radioisotopes (paragraph 94).  Amento teach the administration of the detectably labeled antibody for LGR7 and detection with standard imaging technique (para 95).  Hsu teach the method of in vivo therapeutic purpose for the antibody (para 15).  Hsu teach the detection of LGR7 in a biological sample (para 41).  
It would be obvious to one of ordinary skill in the art at the time of the invention to administer the antibodies of Hsu and Amento using the teaching of Hsu to administer for in vivo testing.  One of ordinary skill in the art would be motivated to use the in vivo diagnostic administration of labeled antibody of Hsu method in order the facilitate the detection of cancer as taught by Amento.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646